Citation Nr: 1230789	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  04-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right foot disability, including aggravation of a pre-existing right 2nd metatarsal fracture during active duty for training (ACDUTRA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.  The Veteran was subsequently a member of the Louisiana National Guard until October 2003.  He had an additional period of active duty from November 1990 to May 1991, along with periods of inactive duty for training (INACDUTRA) and ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, a hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in November 2008, April 2011, and December 2011.  The Board remanded the claim so that treatment records could be requested, the Veteran's dates of service could be verified, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

A chronic right foot disability, to include a 2nd metatarsal fracture, was not manifested during the Veteran's active duty service or incurred or aggravated during any claimed period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Service connection for a right foot disability, to include a 2nd metatarsal fracture is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in July 2003, November 2006, May 2008, February 2009, and May 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the November 2006, February 2009, and May 2008 letters, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although, complete notice was not provided prior to the initial adverse determination, the claim was readjudicated after all critical notice was provided.  See July 2012 supplemental statement of the case (SSOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in August 2009, and the file was reviewed with an opinion provided in June 2011.  The Board noted that the VA examination was inadequate because, it did not fully address the Veteran's right foot issue; furthermore, the June 2011 opinion was deemed inadequate as such relied on the lack of findings noted from the inadequate August 2009 VA examination.  Consequently, the Board remanded the matter for further development, to include an adequate VA examination.  A review of the file notes that the Veteran cancelled his scheduled March 7, 2012 examination and rescheduled to March 23, 2012, but he also failed to report to that scheduled examination indicating he had no transportation.  There is no indication that he rescheduled the VA examination.  In this regard, the duty to assist is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board has no choice but to decide the claim based on the evidence of record as currently constituted and such record contains only a negative opinion as to the issue of whether or not the Veteran's pre-existing right foot disability was aggravated by ACDUTRA. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the December 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to verify the Veteran's claimed period of ACDUTRA service in August 2002, and then arrange for the Veteran to undergo an examination for his feet in order to determine the nature of any current right foot disability and to provide an opinion as to its possible relationship to service and/or ACDUTRA.  The AMC/RO was informed that the Veteran did not have any periods of ACDUTRA during 2001 or any other time.  Furthermore, as noted, the Veteran failed to report for his VA examination and did not reschedule.  

While the Board's December 2011 remand did not instruct the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied, this was still accomplished by a July 2012 SSOC.  

For these reasons, the Board finds that the RO substantially complied with the December 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  
II.  Legal Criteria and Factual Background 

Initially, the Board notes all of the evidence in the Veteran's claims file, to include the Virtual VA paperless system, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24)  (West 2002); 38 C.F.R. § 3.6 (2011).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 2002).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

The Veteran contends that although his right foot crush injury occurred while working at his civilian employment position in February 2001, his right foot disorder was permanently aggravated by the duties he was required to perform during two weeks of ACDUTRA in August 2002.

The Veteran's service treatment records from his period of service from June 1984 to April 1987 are included in the claims file.  On his August 1983 entrance examination he was noted to have a normal examination of the feet and denied a history of foot trouble.  In July 1984, the Veteran complained of bilateral foot pain after a 12 mile march without heat or swelling.  X-rays of his bilateral feet were negative for fracture or callus.  He was given a profile against running, jumping or marching for three days.  In December 1985, he was found to have a small plantar wart on his right foot (it appears to say on the 4th toe).  He was also noted to possibly have chronic tinea pedis.  There were also numerous records pertaining to the Veteran's left foot, for which he is service-connected.  His February 1987 separation examination noted that he had left ankle reconstruction with residual tendinitic pain, with an otherwise normal examination of the feet.

In October 1991, the Veteran was afforded a general medical examination where he complained of bilateral foot pain since 1987.  He was not diagnosed with a foot disorder. 

In May 1997, while on INACDUTRA, the Veteran fell while jogging.  This resulted in "a very mild right foot strain."  

As noted above, the Veteran sustained a foot injury during civilian employment.  A February 2001 treatment record from private physician W.A.C. noted that the Veteran had a large 1600 pound object fall directly onto the lateral border of his forefoot with initial observation at East Jefferson Hospital.  Physical examination showed marked ecchymosis about the lateral border of the foot and tenderness to direct palpation over the second.  There was no neurovascular compromise. Radiographs confirmed a non-displaced proximal third fracture of the second metatarsus with some soft tissue swelling. 

In May 2001, Dr. C.J.L. provided the Veteran with a note that he would be in pain for six months and should be omitted from performance in "summer camp."  An August 2001 note stated the Veteran could do paperwork, but should avoid prolonged walking and standing.  These notes were contained in the Veteran's service personnel records.

In October 2001, Dr. Z.C. provided the Veteran with a note that he would be unable to run, stand for long periods of time, climb or do heaving lifting for the next eight weeks.  This note was contained in the Veteran's service personnel records.

Service personnel records include an October 2001 memorandum addressing the Veteran's physical condition.  The captain who authored the memorandum noted that the Veteran's chronic foot problem made him physically incapable of performing his duties as a Squad Leader as it precluded him from performing any infantry related missions (as they require ground movements in a walking or running capacity).  Further, it noted the Veteran had "been unable to participate in any field training since February 2001 and he was unable to attend Annual Training at the National Training Center in Fort Irwin, CA, leaving his squad with inexperienced leadership."

A December 2001 fitness for duty unit request noted the Veteran sustained a significant, almost 3/4 ton crush injury to his right foot in February 2001 where he sustained multiple metatarsal fractures and injuries.  He stated he was not yet able to run.  The examiner recommended temporary profiling, and stated the Veteran could do a swim test if a physical test was needed.  The Veteran stated he felt he could walk up to 1/2 mile at best, but was unable to run and ruck.  He was given a temporary profile through March 2002, and the examiner stated he recommended an extension until June 2002.  He also noted that if the Veteran was not better in July he should be reassessed and his profile could be extended at that time.  He also recommended that at the two year mark the Veteran be seen for a fitness for duty again, and if necessary, given a permanent profile at that time.

Service personnel records include the physical profile issued in December 2001 for a fractured right foot, which notes that the Veteran is not to run or ruck, but that he was "ok for PT testing."  The temporary expiration date was noted as March 2002, extension to July 2002. 

In April 2002, the Veteran reported to Dr. Z.C. that he was not improving, and he still had pain and discomfort in his foot and a lot of swelling in the area.

The Veteran was notified in July 2002 that he was scheduled for an orthopedic follow up evaluation, requested by his commander.  In August 2002, he reported for a fitness for duty evaluation following the expiration of his temporary profile.  It was noted that the Veteran then attempted to participate in normal guard activities and running for weekend drill and had an exacerbation of pain prompting his fitness for duty evaluation request from the command.  He was noted to be unlimited in walking.  The Veteran also stated that he had nearly settled his worker's compensation claim and felt that he was fit for duty.  Radiographs revealed a healed metatarsal fracture.  The evaluator noted that he had resolved a significant amount of soft tissue swelling and edema.  The evaluator, however, concurred that since the Veteran still had pain after so much time had passed since the initial injury that the Veteran should be given a permanent profile.  The Veteran did not desire a permanent profile, with physical testing including running at his own pace and distance, marching up to four miles, and a 50 pound restriction on lifting.  He was told he could reverse his permanent profile if he could return in the next six to twelve months demonstrating adequate passing of the PT test. 

In June 2003, the Veteran complained of right foot pain and described his 2001 injury.  On examination there was no swelling of the right foot, and he had extreme, but possibly somewhat variable tenderness over the dorsum of the foot at the tarsal-metatarsal joints.  He had decreased sensibility over the same area.  His skin was a normal color and temperature.  He did not have pain with stress of the tarsal-metatarsal joints by pressure.  His gait was noted to be variable-from marked limp to near normal.

In October 2003, the Veteran provided a written statement indicated he needed help receiving compensation from the VA.  He stated that the transmission in his car was "out," and he was forced to walk a lot, causing him greater pain than before.

In December 2003, the Veteran was afforded a VA joints examination.  He noted his right foot injury in 2001, and reported there was no loss of motion or function of his foot from the injury.  He was (incorrectly) assessed with a status post injury of the right ankle. 

A general medical VA examination, also from December 2003, noted that the Veteran had a normal gait. 

A December 2003 VA feet examination noted the Veteran suffered a nondisplaced fracture in 2001, and that he then was not using a brace or insert.  The examiner noted the injury did not affect the Veteran's daily activities or occupation, although the Veteran stated that it affected his ability to sleep.  He was assessed with a status post injury of the right foot, full range of motion with mild residuals.

In March 2004, just after filing his claim on appeal, the Veteran sought treatment for severe right foot pain with persistent numbness.  He stated that his pain had increased through the years.  On examination, his right foot had some discoloration and pain on palpation, which the Veteran stated was a 10/10.  There was evidence of damage in the area of the dorsum of the foot.  He was assessed with reflex sympathetic dystrophy syndrome (RSDS).

An August 2005 treatment record from private physician D.A.B. noted that the Veteran had complaints regarding his right foot, stating he had a case of RSDS from four years prior.  The physician stated that it would be unusual for there to be any changes or problems after such a long period of time (since the initial injury). 

During the April 2008 hearing, the Veteran reiterated his contentions that his right foot disability was further aggravated by his participation in ACDUTRA.  He specifically noted that he was forced to cut grass, when his profile stated no standing for long periods of time.  See page 21 of the hearing transcript.

In August 2009, the Veteran was afforded a VA feet examination.  The examiner noted that there was no evidence of painful motion, tenderness, instability, weakness or abnormal weight bearing after examination of the Veteran's right foot. The examination did not include an x-ray of the right foot.

In June 2011, a VA examiner reviewed the claims file and was requested to provide an opinion as to whether the Veteran's right foot crush injury was aggravated by ACDUTRA.  The examiner opined that the Veteran's pre-existing right foot crush injury was not permanently aggravated during his period of ACDUTRA training in August 2002.  The examiner noted that the there was no evidence in the record of additional injury to the right foot associated with ACDUTRA in August 2002.  The examiner also noted that the August 2009 examination did not include evidence of aggravation or worsening beyond the normal progression of the disorder.

As noted, the Board remanded this issue in order to verify the Veteran's periods of ACDUTRA; and for another VA examination and nexus opinion.  

A March 2012 VA record notes that the Veteran twice cancelled his scheduled VA examinations indicating that he had no transportation.

On a May 2012 Army National Guard statement, an unidentified person documents:

"Speaking with the 1st Sgt. At LA National Guard, reassured me this Veteran had no periods of ACDUTRA during 2001 nor any other time.  See following pages."

The following pages document the Veteran's Inactive duty for training with the National Guard in September and October 2003.  There is no documented ACDUTRA for the Veteran.

III.  Analysis

It is not in dispute that the Veteran has a current right foot disability to include residuals of a 2nd metatarsal fracture (i.e., reflex sympathetic dystrophy syndrome).  It also is not in dispute that the Veteran's injury/disability did not incur during service or ACDUTRA, as the Veteran only contends that such disability was aggravated by the period of ACDUTRA in August 2002.  As noted, the Veteran has not established verified periods of ACDUTRA.  Indeed, it is noted on a May 2012 record that the Veteran did not have ACDUTRA at any time.

However, an August 2002, fitness for duty evaluation report noted that the Veteran had attempted to participate in normal guard activities and running for weekend drill and had an exacerbation of pain prompting the fitness for duty evaluation request from the command.  

Consequently, affording the Veteran the benefit of the doubt, the Board will assume for the sake of analysis that he served on ACDUTRA in August 2002.  It is also conceded that he experienced some pain in his right foot during this period of service. However, to establish service connection for right foot disability based on ACDUTRA service, he must show that such disability was aggravated during the August 2002 period of ACDUTRA.  There is no competent evidence in the record that suggests a relationship between the Veteran's current reports of aggravation and his August 2002 ACDUTRA service.  Instead, the June 2011 VA examiner who addressed this question indicated that, based on the c-file review that the Veteran's pre-existing right foot crush injury was not permanently aggravated during his period of ACDUTRA training in August 2002; noted that the there was no evidence in the record of additional injury to the right foot associated with ACDUTRA in August 2002; and noted that when she examined the Veteran in August 2009 there was no evidence of aggravation or worsening beyond the normal progression of the disorder.  There is no medical opinion to the contrary.

Moreover, the Veteran's own statements and testimony regarding his pre-existing  right foot disability aggravated by his period of ACDUTRA are not competent evidence.  Again, it is acknowledged that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  The Board finds, however, that whether or not the Veteran's right foot disability is aggravated beyond the normal progression of the disorder is not a "condition" which a lay person is competent to identify or determine the etiology of.  No factual foundation has been made to establish that the Veteran is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed condition.  In fact, the evidence shows that the appellant has worked on an offshore rig.  Hence, his statements regarding the etiology of his current right foot aggravation, or whether or not it is beyond the normal progression of the disorder are not competent evidence.  For the reasons just expressed, the Veteran's contentions regarding a nexus are not probative. 

Given the Board's conclusions that the preponderance of the evidence is against a finding of a nexus in this case, the Board concludes that the preponderance of the evidence is against the claim of service connection, and that there is no doubt to be resolved.  Hence, the claim must be denied.


ORDER

Service connection for a right foot disability, including aggravation of a pre-existing right 2nd metatarsal fracture is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


